Opinion by
President Judge Crumlish,
David Wolfgang appeals an order of the Montgomery County Common Pleas Court granting appellees’, Vito Fusco et al., motion for summary judgment.
*209The case arises out of Wolfgang’s requested promotion to the rank of Sergeant based upon the results of a civil service test, the number of available positions, and the right of the township to vacate these lists under Section 512 of the Plymouth Township Civil Service Act.1
Review of the record and the pleadings discloses no dispute of any material fact and that this issue is governed by Section 512 of the Plymouth Township Civil Service Act. We, therefore, affirm on the able opinion by Judge Yin cent A. Cirillo, entered January 17, 1979 at No. 75-10650, Civil Action-Law, Court of Common Pleas of Montgomery County.
Order
And Now, this 12th day of June, 1980, the order of the Court of Common Pleas of Montgomery County is affirmed.

 Section 512 of the rules and regulations prescribed by the Civil Service Commission of Plymouth Township, adopted by the Civil Service Commission on August 23, 1973, and approved by the Board of Township Commissioners on September 10, 1973 (Since supplanted by the Administrative Code of Plymouth Township adopted by Ordinance No. 752 on August 9,1976)..